Citation Nr: 0909851	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  06-36 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial compensable disability rating for 
bilateral pes planus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to December 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).

In February 2009, the Veteran's representative, on the 
Veteran's behalf, submitted a waiver of initial RO 
consideration for all additional evidence submitted since the 
March 2007 Supplemental Statement of the Case.  See 38 C.F.R. 
§ 20.1304 (2008).

The Board notes that the RO issued a Statement of the Case in 
March 2005 with regard to the Veteran's claim for service 
connection for heart attack and stroke.  However, the Veteran 
did not file a valid Substantive Appeal with regard to this 
claim.  He was advised of such in a June 2005 letter, to 
which he did not respond.  As a result, this issue is not 
before the Board.

For reasons explained below, the current appeal is REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

After a review, the Board observes that further development 
is required prior to adjudicating the Veteran's claim for an 
initial compensable disability rating for bilateral pes 
planus.

The Veteran's bilateral pes planus is currently rated as 0 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5276.  A 10 percent evaluation is warranted for moderate 
bilateral acquired flatfoot (pes planus) where the weight-
bearing lines are over or medial to the great toes and there 
is inward bowing of the tendo achillis and pain on 
manipulation and use of the feet.  A 30 percent evaluation is 
warranted for severe bilateral acquired flatfoot manifested 
by marked deformity (pronation, abduction, etc.), accentuated 
pain on manipulation and use of the feet, indications of 
swelling on use of the feet, and characteristic callosities.  
A 50 percent rating is warranted for pronounced bilateral 
acquired flatfoot manifested by marked pronation, extreme 
tenderness of the plantar surfaces of the feet, and marked 
inward displacement and severe spasm of the tendo achillis on 
manipulation which is not improved by orthopedic shoes or 
appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2008).

On a September 2005 physician's questionnaire, apparently 
created by the Veteran's representative, the Veteran's 
private podiatrist indicated that the Veteran's disability 
met the criteria for both the 30 percent and 50 percent 
ratings under Diagnostic Code 5276.  No physical examination 
findings were provided, other than a notation of an antalgic 
gait.  The diagnoses provided were pes planus, limb length 
discrepancy left greater than right, and equinus.  The Board 
notes that service connection was previously denied for limb 
length discrepancy and equinus

A January 2006 VA treatment record noted that the Veteran 
reported pain in his feet when ambulating, and that he had 
difficulty ambulating due to suffering a stroke in 1994.  It 
was also noted that the Veteran was seeing a private 
podiatrist for his feet and that he was not interested in a 
VA podiatry evaluation.

Thereafter, the Veteran underwent a VA foot examination in 
January 2006.  On that occasion, he reported that his feet 
tended to ache after being on them for awhile, and that this 
pain would then last for hours.  He stated that he could not 
walk for long distances, to include the extent of a golf 
course.  It was noted that, based upon the Veteran's history, 
his condition was productive of fatigability and lack of 
endurance.  The Veteran denied any symptoms at rest.  
Significantly, it was noted that the Veteran had suffered a 
cerebrovascular accident (i.e., stroke) in 1994, resulting in 
left-sided weakness in dorsiflexors and left dropfoot.  It 
was also noted that the Veteran had begun seeing a private 
podiatrist approximately 10 years prior to the date of this 
examination.  This private podiatrist had reportedly given 
the Veteran some heel lifts that were not helpful to his 
condition.

At the time of this January 2006 examination, the Veteran 
used no corrective shoes, shoe inserts, or braces.  The 
Veteran walked with an antalgic gait due to his left-sided 
weakness and due to the fact that his left foot was abducted.  
No callosities, breakdown, or unusual shoe wear pattern was 
noted.  There were no skin or vascular changes of the feet.  
It was noted that the planus condition of the left lower 
extremity with weakness in the left muscle was passively 
correctable.  On the right side, the Achilles tendon was 
midline.  On the left side, the Achilles tendon was laterally 
deviated off midline with bowing and was passively 
correctable to midline.  There was significant valgus of the 
left lower extremity which was correctable by manipulation.  
It was also noted that there was significant abducting of the 
forefoot on the midfoot up the left lower extremity, and that 
the right extremity was rectus.  The Veteran was diagnosed 
with pes planus secondary to weakness secondary to 
cerebrovascular accident left-sided.

On a February 2007 physician's questionnaire, apparently 
created by the Veteran's representative, the Veteran's 
private podiatrist indicated that the Veteran's disability 
met the criteria for the 10 percent, 30 percent, and 50 
percent ratings under Diagnostic Code 5276.  Again, no 
physical findings were provided and the same diagnoses as 
noted in the 2005 questionnaire were reported.

In a May 2007 statement, the Veteran's private podiatrist 
stated that the physician questionnaire (presumably in 
February 2007) was not thorough enough of an evaluation to 
describe the Veteran's condition.  She stated that the 
Veteran first sought treatment from her in 1995 with painful 
and severely collapsing flat feet.  She went on to describe 
current symptomatology such as the impairment of his gait.  
However, no reference to the impact of the Veteran's 
significant nonservice connected left leg stroke residuals on 
his gait was provided.  A September 2007 bone scan noted 
degenerative joint disease in both feet.

All available treatment records from the Veteran's private 
podiatrist should be requested.

As noted above, the Veteran's only VA examination was in 
January 2006, more than three years ago.  In light of the 
above, the Board finds that a new VA examination is necessary 
in order to fully evaluate his claim for an initial 
compensable disability rating for bilateral pes planus.


Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide the 
names and addresses of all medical care 
providers who have evaluated or treated 
him for his bilateral pes planus since 
September 2004, to specifically include 
his private podiatrist.  After securing 
any necessary release, the RO/AMC 
should obtain any records which are not 
duplicates of those contained in the 
claims file.

2.  Schedule the Veteran for a VA foot 
examination to determine the current 
nature and extent of his service-
connected bilateral pes planus.  The 
claims file should be provided to and 
reviewed by the examiner in conjunction 
with the examination.  Any tests or 
studies deemed necessary should be 
conducted, and the results should be 
reported in detail.  A rationale for any 
opinions expressed should be provided.

The examiner should describe the 
symptomatology of the Veteran's bilateral 
pes planus in detail.  The examiner 
should also state whether any of the 
following are present in either foot: 
weight-bearing line over or medial to the 
great toe; inward bowing of the tendo 
achillis; pain on manipulation and use of 
the feet; marked deformity (pronation, 
abduction, etc.); indications of swelling 
on use of the feet; characteristic 
callosities; marked pronation; extreme 
tenderness of the plantar surfaces of the 
feet; and marked inward displacement and 
severe spasm of the tendo achillis on 
manipulation which is not improved by 
orthopedic shoes or appliances.  The 
examiner should indicate which symptoms 
shown in the left foot are the result of 
service connected pes planus and which 
are the result of the nonservice 
connected stroke.

The examiner should also describe any 
functional loss pertaining to the 
Veteran's bilateral pes planus due to 
pain or weakness, and to document all 
objective evidence of those symptoms.  In 
addition, the examiner should provide an 
opinion on the degree of any functional 
loss that is likely to result from a 
flare-up of symptoms or on extended use 
as a result of the service connected pes 
planus.

3.  After the development requested above 
has been completed to the extent 
possible, the record should again be 
reviewed.  If the benefit sought on 
appeal remains denied, then the Veteran 
and his representative should be 
furnished with a Supplemental Statement 
of the Case and be given the opportunity 
to respond thereto.  The case should then 
be returned to the Board for further 
appellate consideration, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

